DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

In the event that this application currently names joint inventors:  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naka US 4366918 in view of Tonami US 20160201667 in further view of machinerylubrbrication.com published 08/02/2017.
 	Regarding claim 1, Naka discloses a dispenser for heat dissipating material (see e.g. Fig 7).
	Naka does not disclose a method for determining a dispensing apparatus for a heat- dissipating material, comprising steps of: detecting an internal material of a dispensing apparatus from a heat-dissipating material discharged from the dispensing apparatus; and determining suitability of the dispensing apparatus based on the detected amount of the internal material.  
 	Tonami discloses a method for determining wear in a pump associated with a sliding member (see e.g. 0001, 0055), the method including determining a dispensing apparatus 20 for 
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize the method of Tonami in the system of Naka to gain the benefit of detecting wear associated with the sliding members of the pumps of Naka such as wear associated with the sliding plungers 1a and 2a.  
 	Naka as modified by Tonami does not disclose wherein the internal material is detected using an ICP analysis.
 	Tonami does disclose the use of iron powder and iron oxide powder (see 0039 and 0058) as the wear metal desireably of size 0.1 μm to 3 μm (see 0038).
 	Machinerlylubrication.com discloses wear metal testing for iron of size less than 5 μm using an ICP test (see the annotated webpage of machinerylubrication.com via web.archive.org). 
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize an ICP test in the system of Naka as modified above to 

 	Regarding claims 10-12, Naka as modified above discloses:
	10. (currently amended) The method for determining a dispensing apparatus for a heat dissipating material according to claim 1, 4wherein the dispensing apparatus comprises a dispensing part equipped with first and second supply cartridge portions (pumps 1 and 2 of Naka), and one or more static mixers (27 of Naka) individually connected to the first and second supply cartridge portions (see e.g. Fig 7 of Naka), respectively, and the heat-dissipating material flows out through the static mixer (at 50 of Fig 7 of Naka).  
 	11. (currently amended) The method for determining a dispensing apparatus for a heat dissipating material according to claim 10, wherein the first supply cartridge portion (pump 1 of Naka) is provided to supply a main resin (32 of Naka) and a thermally conductive filler to the static mixer (27 of Naka), and the second supply cartridge portion (pump 2 of Naka) is provided to supply a curing agent (33 of Naka) and the thermally conductive filler to the static mixer (27 of Naka).  It is noted that “is provided to supply” is an intended use limitation that merely requires the first and second cartridges be capable of supplying a main resin and a thermally conductive filler to the static mixer, and a curing agent and the thermally conductive filler to the static mixer, respectively. There is no requirement in the claim e.g. that the cartridges actually supply a filler. Therefore, since the first and second cartridges of Naka are capable of supplying a main resin and a thermally conductive filler to the static mixer, and a curing agent 
 	12. (currently amended) The method for determining a dispensing apparatus for a heat dissipating material according to claim 10, wherein the first and second supply cartridge portions are configured as a gear pump type or a plunger type, respectively (see plungers 1a of pump 1 and 2a pump 2 of Naka).


Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naka US 4366918 in view of Tonami US 20160201667 in further view of machinerylubrbrication.com published 08/02/2017 in further view of Wen CN101393108B published 2010.
 	Regarding claim 2, Tonami appears to disclose wherein if the internal material is detected below a predetermined amount, the dispensing apparatus is determined to be suitable (Tonami detects the metal power in Step 2 of Fig 3, and then a determination is made based on various determination conditions wherein it is determined if wear has occurred to such a degree that there is a problem for quality maintenance of the fluid passing through to thereby determine that abnormality has occurred. Thus one of ordinary skill in the art would understand that some threshold of concentration or amount of metal powder would be used to determine the degree of wear and to avoid false positive conclusions due to normal wear which is inherent.).
 	However, Tonami does not explicitly state the term threshold when disclosing the various conditions. 

 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize a concentration threshold for wear detection as taught by Wen in the system of Naka as modified above to gain the benefit providing an early warning signal based on “experiments and theoretical analysis” as taught by Wen on page 7 at paragraph 5 of the English translation.  
 	Regarding claims 3-5, Naka as modified in claim 2 discloses:
 	3. (currently amended) The method for determining a dispensing apparatus for a heat dissipating material according to claim 2, wherein the internal material comprises iron (Fe) (see 0039 of Tonami).  
 	Regarding claims 4-5, Wen as modified above does not provide specific examples. Rather, Wen states: “For the specific wear monitoring object, the threshold curve of the electrostatic signal of abrasive particles needs to be established through experiments and theoretical analysis”. Thus, one of ordinary skill in the art would understand that thresholds (i.e. ranges) would vary depending on the system being monitored. Therefore, any particular threshold (i.e. range) could be used depending on the system being monitored.  Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to 
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize the thresholds in claims 4-5 in the system of Naka as modified above to gain the benefit providing “an early warning signal” based on “experiments and theoretical analysis” (as taught by Wen on page 7 at paragraph 5 of the English translation) for a given material dispensed from the dispensing apparatus of Naka.  
	
Claims 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naka US 4366918 in view of Tonami US 20160201667 in further view of machinerylubrbrication.com published 08/02/2017 in further view of Squitieri US 4869954.
 	Naka as modified above does not disclose the limitations of claims 6-9. 
 	Squitieri discloses:
 	Claim 6: the heat-dissipating material comprises a resin component of urethane series and a thermally conductive filler (see e.g. col 3 lines 4-8, and col 4 lines 17-27).  
 	Claim 7: the heat-dissipating material comprises a filler having a Mohs hardness of 8 or more (see aluminum oxide in col 4, lines 25-27).  
present in an amount of 80 wt% or more relative to a total weight of the entire filler in the heat- dissipating material (see e.g. col 4 lines 17-27).  
 	Claim 9: in the heat dissipating material, the filler weight is present in an amount of 70 wt% or more relative to a total weight of the entire heat-dissipating material paste weight (see e.g. col 4 lines 17-27).    
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize the dispenser of Naka as modified above to gain the benefit of dispensing a “thermally conductive material for use in dissipating thermal energy, especially in electronic devices” as taught by Squitieri in col 1 lines 4-8.  


Response to Arguments
Applicant’s arguments with respect to the pending claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant’s argument are all directed to the new limitations of the ICP analysis which are now being taught by a new reference.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANDREW FINK whose telephone number is (571)270-3373.  The examiner can normally be reached on M-W 9-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4373.


/Thomas Fink/Examiner, Art Unit 3746                                                                                                                                                                                                        
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746